McCOY, P. J.
[1,2] In this case the appellant moves this court: (1) To extend the time within which appellant may file exceptions to -the instructions of the court to the jury; (2) to extend the time for settlement of - what it terms to be a “bill of exceptions”; (3) to settle such “bill of exceptions.” We are of the view that this motion should in all things be denied. The only ground upon which the trial court has refused to settle the record it because of its supposed w-ant of jurisdiction so to do owing to the cause having been appealed to this court. We are of the *221view that the trial court before whom this cause was tried still has jurisdiction to settle this record notwithstanding such appeal. State v. Leggett, 32 S. D. 257, 142 N. W. 974. For the reasons stated in State v. Leggett we are of the view that the judge who tried this cause might grant an extension of time for the settling of the record, provided good cause therefor shall be shown, and then settle the record in such manner as such trial court may deem proper. We are also of the view that neither this court nor the trial court now have jursidiction to extend the -time to take exceptions to the instructions to the jury.